Citation Nr: 0319591	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  94-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 
1995 for a grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.

3.  Entitlement to service connection for arthritis of the 
thoracic spine.

4.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by headaches, fatigue, memory 
problems, and anger.

5.  Entitlement to an initial compensable rating for 
cutaneous candidiasis, tinea cruris, and tinea corporis.

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle sprain, status post 
anterolateral synovectomy.

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, with four months prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 1991, April 1992, February 1995, 
January 2001 and May 2001 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas. 

In July 2002, the Board issued a decision granting the 
veteran an earlier effective date of March 3, 1995 for a 
grant of service connection for post-traumatic stress 
disorder.  The July 2002 Board decision also remanded the 
veteran's claim for an increased rating for post-traumatic 
stress disorder, and a claim for a total rating for 
compensation purposes based on individual unemployability.  
To the extent that the Board awarded the veteran an effective 
date of March 3, 1995 for service connection for post-
traumatic stress disorder, the veteran appealed the July 2002 
decision.  In February 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted the Secretary's 
motion to vacate in part and remand, and stay proceedings, 
with respect to the Board's July 2002 decision.  The Court's 
order vacated the Board's July 2002 decision as to the 
assignment of an earlier effective date of March 3, 1995 for 
a grant of service connection for post-traumatic stress 
disorder.  

In August 1998 the veteran was provided a videoconference 
hearing before a Veterans Law Judge.  The veteran testified 
with respect to his claim for service connection for 
arthritis of the thoracic spine, his claim for service 
connection for a disability due to undiagnosed illness 
manifested by headaches, fatigue, memory problems, and bouts 
of anger, and his claim for an increased initial rating for a 
right ankle disability.  The Veterans Law Judge who conducted 
that hearing no longer works for the Board.  In July 2003, 
the Board wrote to the veteran informing him of this, and 
asking him if he wished to have another hearing before a 
Veterans Law Judge.  Later in July 2003, the veteran wrote to 
the Board indicating that he did not wish to have another 
hearing before a Veterans Law Judge.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The January 2003 Secretary's motion to vacate indicated that 
VA had not provided the appellant sufficient notice as 
required by the VCAA.  The Board notes that the appellant has 
not been provided the required VCAA notice with respect to 
his other claims which are currently in appellate status.

In December 1996, the Board remanded the veteran's claims for 
service connection for arthritis of the thoracic spine and 
for an increased initial rating for residuals of a right 
ankle sprain.  The Board instructed that the veteran be 
provided a VA orthopedic examination which included X-rays of 
the thoracic spine and a medical statement indicating whether 
the veteran currently exhibits arthritis of the thoracic 
spine.  The Board further instructed that the VA orthopedist 
examine the veteran's right ankle disability and comment on 
whether that disability results in any limitation of 
functional ability due to pain, loss of motion due to 
weakened movement, excess fatigability, or incoordination.  
Pursuant to the Board's December 1996 remand, the veteran was 
provided a VA orthopedic examination in April 2000.  However, 
the examination report fails to provide the above requested 
information concerning the veteran's thoracic spine and right 
ankle.  The Court has held that a remand by the Court or the 
Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  38 U.S.C.A. § 303 (West 2002).  Further, the 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

The December 1996 Board decision also requested that the 
veteran be provided a neurological examination in order to 
determine the nature and etiology of the veteran's claimed 
headaches, fatigue, memory problems, and bouts of anger.  The 
veteran was provided a VA neurological examination in 
February 2000.  The Board notes that the VA physician's 
February 2000 opinion is confusing in nature.  The Board is 
of the opinion that a new neurological examination should be 
performed in order that clarification may be obtained.

With respect to the veteran's claim for an initial 
compensable rating for cutaneous candidiasis, tinea cruris, 
and tinea corporis, the Board notes that the criteria for the 
rating of skin disabilities under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes, 7800-7833, has been revised 
effective from August 30, 2002.  When reconsidering this 
claim, the RO must consider both the old and new criteria for 
the rating of skin disabilities from August 30, 2002.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The May 2001 rating decision on appeal granted service 
connection for post-traumatic stress disorder and awarded a 
30 percent evaluation effective from June 6, 1996.  The 
rating schedule with respect to psychiatric disability was 
amended effective November 7, 1996.  This rating schedule 
change included provisions related to the rating of post-
traumatic stress disorder.  Since the veteran has been 
provided an initial rating for post-traumatic stress disorder 
effective prior to November 7, 1996, the former version of 
the rating schedule must be considered prior to November 7, 
1996, and from that date, the version of the regulations most 
favorable to the veteran must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The claim for an 
increased evaluation for post-traumatic stress disorder has 
yet to be considered under the old rating criteria, effective 
prior to November 7, 1996.  The RO must review the claim 
under both the current and former versions of the applicable 
regulations, prior to review of the claim by the Board.

The veteran has not had a VA psychiatric examination since 
February 2000.  Since the veteran has not had a VA 
psychiatric examination for rating purposes since service 
connection for post-traumatic stress disorder was granted, a 
current VA psychiatric examination is indicated.

The claim for a total rating based upon individual 
unemployability due to service-connected disability is 
inextricably intertwined with the increased rating claims.  
Consequently, consideration of this claim must be deferred to 
the RO for readjudication following RO consideration of the 
increased rating claims.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
the disabilities at issue.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, including X-
ray examination of the thoracic spine, 
and all findings reported in detail.  The 
examiner is requested to comment on the 
following: (a) Does the veteran currently 
exhibit arthritis of the thoracic spine?  
If no arthritis of the thoracic spine is 
identified, the examiner should attempt 
to reconcile, if possible, the 
conflicting diagnoses contained in the 
claims folder; (b) the nature and 
severity of the veteran's right ankle 
disability.  In that regard, the report 
of examination should include a detailed 
account of the veteran's subjective 
complaints, as well as a complete listing 
of all objective manifestations of the 
veteran's right ankle disability.  The 
examiner should also comment on whether 
the veteran's right ankle disability 
results in any limitation of functional 
ability due to pain, loss of motion due 
to weakened movement, excess 
fatigability, or incoordination.  If 
feasible, the extent of any functional 
limitation should be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  Reasons and bases for all 
opinions expressed should be provided.

4.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of the veteran's 
headaches, fatigue, memory problems, and 
bouts of anger.  The claims folder must 
be made available for review by the 
examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, and all 
clinical manifestations should be 
reported in detail.  The examiner is 
requested to review the complete medical 
history of the veteran and provide an 
opinion as to whether the veteran's 
complaints of headaches, fatigue, memory 
problems, and bouts of anger can be 
explained by a particular disease 
definition.  A complete rationale for all 
opinions expressed should be provided.

5.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
service-connected post-traumatic stress 
disorder.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies and 
tests should be performed.  All 
manifestations of the service-connected 
post-traumatic stress disorder should be 
described in detail.  The psychiatrist 
must assign a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS IV, and explain what the 
assigned score represents.  The examiner 
should also be requested to offer an 
opinion concerning the degree of the 
veteran's occupational and social 
impairment due to his service-connected 
post-traumatic stress disorder.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, if they do not, the 
RO should take corrective action.  See 
Stegall, supra. 

7.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  With 
respect to the veteran's right ankle 
claim the RO should consider 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain, and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
With respect to the veteran's skin 
disability claim, for the period from 
August 30, 2002, the RO must consider 
both the former rating criteria for the 
evaluation of skin disorders.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7819 
(effective prior to August 30, 2002), and 
the current schedular criteria for rating 
skin disorders, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833 (effective 
from August 30, 2002), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  See VAOGCPREC 3-2000.  
With respect to the claim for an 
increased initial rating for post-
traumatic stress disorder, for the period 
prior to November 7, 1996, the claim 
should be considered only with respect to 
the former criteria for rating post-
traumatic stress disorder.  See VAOGCPREC 
3-2000.  For the period from November 7, 
1996, the RO must consider both the 
former rating criteria for the evaluation 
of post-traumatic stress disorder, 
38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996), 
and the new schedular criteria for rating 
post-traumatic stress disorder, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  When readjudicating 
the increased rating claims the RO must 
also take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO should also consider 
whether the increased rating claims 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  

8.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should recite all the applicable 
laws and regulations, including those 
pertaining to the VCAA, including both 
the current and former versions of 
38 C.F.R. § 4.118, and including 
38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996), 
and the new schedular criteria for rating 
post-traumatic stress disorder, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




